BUSSEY, Presiding Judge.
This is an appeal from a denial of post conviction relief in the trial court attacking the validity of the judgment and sentence entered in the District Court of Oklahoma County, Case No. 69-2854, wherein Freddie Hill, hereinafter referred to as defendant, was sentenced to serve five years imprisonment.
In denying the application for post conviction relief, the trial court noted that the defendant was represented by capable counsel of his own choice and was not deprived of any statutory or constitutional right.
Under the circumstances here presented, we are of the opinion that the appeal from denial of post conviction relief in the trial court should be, and the same is hereby denied. The trial court’s ruling denying post conviction relief is accordingly affirmed.
NIX and BRETT, JJ., concur.